DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the claim recites a pump having only one output, a negative limitation which disclaims other outputs from the pump.  As the applicant has not disclosed the details of the pump, and has not otherwise demonstrated possession of a single output pump, the examiner concludes that this limitation constitutes new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 12-13, 18 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,296,456 to Thornelow et al. (Thornelow hereinafter).
Regarding claim 1, Thornelow teaches a pump system (10, 11) comprising: a fluid pump (10) having an pump input (13) and a pump output (15) in fluid communication with a fluid flow circuit wherein said flow circuit comprises: an inlet port (see annotated Fig. 1 below); an inlet flow channel (see below) providing fluid communication from the inlet port to the pump input; an output flow channel (17, vertical section in Fig. 1) in fluid communication with the pump output; a bypass flow orifice (end of 17 opening into annulus 34); a bypass loop valve (29, 30), wherein the output flow channel and bypass flow orifice provide a fluid path from the pump output to the bypass loop valve and the bypass loop valve is disposed downstream from the bypass flow orifice such that the bypass loop valve is adapted to transition from a closed state to an open state through the application of force produced by fluid that has flowed through the bypass flow orifice (e.g. after flowing through the bypass loop and subsequently the pump, followed by traveling through 16 or 19 and exerting a force via pilot 25); a return channel (32) disposed downstream from the bypass loop valve, wherein the return channel is connected to the inlet flow channel and forms a fluid pathway between the bypass loop valve and the inlet flow channel; an outlet branch (17, horizontal section in Fig. 1) connected to the output flow channel upstream from the bypass flow orifice; an outlet flow orifice (valve seat that is closed by 19); 2an outlet branch valve (19), wherein the outlet branch provides a fluid pathway from the pump output to the outlet branch valve and the outlet branch valve is disposed downstream from the outlet flow orifice; and an outlet port (20) disposed downstream from the outlet branch valve.

    PNG
    media_image1.png
    637
    451
    media_image1.png
    Greyscale
 
Regarding claim 2, Thornelow teaches an exhaust channel (e.g. 20) that is connected to the outlet brange and entirely separated from the return channel (32).
Regarding claim 3, Thornelow teaches that the bypass flow orifice is connected to the bypass loop valve.
Regarding claim 4, Thornelow further teaches an exhaust channel (18) disposed between the outlet branch valve and the outlet port so as to form a fluid pathway from the outlet branch valve to the outlet port; wherein there exists no fluid pathway between the exhaust channel and the pump input.
Regarding claim 5, Thornelow teaches only a single fluid pathway between the pump output and the inlet flow channel.
Regarding claim 6, Thornelow teaches that the single fluid pathway between the pump output and the inlet flow channel consists of: the output flow channel; the bypass flow orifice being disposed downstream from the pump output; the bypass loop valve being disposed downstream from the bypass flow orifice; and the return channel being disposed downstream from the bypass loop valve and connecting the bypass loop valve to the inlet flow channel.
Regarding claim 7, Thornelow teaches that the return channel includes only a single inlet at the bypass loop valve (30) and a single outlet (31a) that is connected to the inlet flow channel.
Regarding claim 13, Thornelow teaches, as is shown in Fig. 1, that fluid is allowed to flow into the inlet flow channel only from the inlet port and from the return channel and wherein all fluid flowing through the return channel flows first through the bypass loop orifice and then through the bypass loop valve.  The examiner notes that, as this is a functional limitation, the fact that the apparatus of Thornelow is capable of performing the claimed function is sufficient to demonstrate anticipation in the absence of structural distinctions required by the function.  Here, though there are multiple valve states of the bypass valve (29, 30), it is sufficient that the valve may take the position of Fig. 1 in which all fluid flowing through the return channel first passes through the bypass loop orifice into annulus 34.
Regarding claim 18, Thornelow teaches a pump system (10, 11) consisting of: a fluid pump (10) having a pump input (13) and a pump output (18); an inlet flow channel (see above) connected to the pump input and consisting of an inlet port (see below), a fluid pathway, and a junction point; an output flow channel (17, vertical section) connected to the pump output; a bypass loop valve (30) having a bypass flow orifice (31) in fluid communication with the output flow channel such that the bypass flow orifice is disposed between the pump output and the bypass loop valve; a return channel (32) connected only to the bypass loop valve and the inlet flow channel and forming a single fluid pathway therebetween and consisting of a connection (see below), a fluid pathway, and the junction point; an outlet branch (17, horizontal) connected to the output flow channel wherein the connection location of the outlet branch the output flow channel is between the pump output and the bypass flow orifice; an outlet branch valve (19) having an outlet branch orifice (valve seat) in fluid communication with the outlet branch such that the outlet branch orifice is disposed between the pump output and the outlet branch valve.


    PNG
    media_image2.png
    760
    599
    media_image2.png
    Greyscale


Regarding claim 20, Thornelow teaches that all fluid passing through the output flow channel must first pass through the bypass flow orifice and then through the bypass loop valve.  The examiner notes that in at least some valve states fluid from the other outlet line (16) has not passed through the output flow channel.
Regarding claims 21 and 22, Thornelow teaches that the pump output (15), output flow channel (17) and bypass flow orifice are linearly aligned, as shown in Fig. 1, with the outlet flow path connected at a right angle at a point upstream of the outlet branch valve (19) and bypass loop valve (29, 30).  
Regarding claim 23, Thornelow teaches that the entirety of the bypass loop valve is disposed downstream of the bypass flow orifice as mapped herein.

Claim(s) 1 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,494,182 to Djordjevic (Djordjevic hereinafter).
Regarding claim 1, Djordjevic teaches, as shown below, a pump (PUMP), a pump input (PI), a pump output (PO), an inlet port (IP), an input flow channel (IFC), an output flow channel (OFC), a bypass flow orifice (BFO, essentially any cross-section or at the perpendicular joint or valve seat), a fluid actuated bypass loop valve (BLV), a return channel (24), an outlet branch (OB), an outlet branch valve (OBV), an outlet flow orifice forming a seat of the outlet branch valve, and an outlet port (e.g. injector) downstream of the outlet branch valve.  

    PNG
    media_image3.png
    588
    568
    media_image3.png
    Greyscale

Regarding claim 24, Djordjevic teaches a single pump (PUMP) with a single input and single output and teaches that the output flow channel and outlet branch are connected together to form branching fluid pathways downstream from the pump outlet.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10-12 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornelow.
Regarding claim 10, Thornelow teaches the limitations of the parent claim as discussed above, but does not teach the limitation of separate manifolds.  However, this amounts to merely rendering the noted parts of Thornelow to be separable, which has been held to be obvious (MPEP 2144.04 V. C).  As there is no disclosed advantage of this arrangement the examiner finds no evidence of record to weigh against a conclusion of obviousness.
Regarding claims 11 and 12, Thornelow teaches that the bypass loop orifice and outlet flow orifice are differently sized, inasmuch as the valve seat of the outlet branch valve is shown as a restriction on the common passage 17 which forms the outlet branch and bypass loop orifice.
Regarding claims 16-17, the examiner takes Official Notice that determination of fluid flow by sensors is well known.  The examiner predicates this taking on the existence of F04B2205/01, which relates to the claimed pressure.  The examiner therefore concludes it would have been obvious to use a sensor to sense flow parameters in the inlet flow channel of Thornelow in order to provide feedback for control or monitoring.  Furthermore, the applicant did not traverse this finding in the reply dated 11 May 2022.
Regarding claim 17, the claimed location arises naturally from the structure of Thornelow, in which the return passage is at one end of the inlet flow channel and the pump input.

Claims 14, 15 and 19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornelow in view of US Patent 6,494,182 to Djordjevic (Djordjevic).
Regarding claim 14, the previously applied reference teaches the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.
Regarding claim 15, inasmuch as Djordjevic teaches a closing bias on the bypass valve (50) and not on an outlet valve (24), it is taught that the bypass should have a higher cracking pressure.  In addition, it would have been obvious to arrange the cracking pressure of the bypass valve to be greater than an outlet valve to avoid entirely short circuiting the pump.
Regarding claim 19, the previously applied reference teaches the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
With respect to the applicant’s argument that “element 31 is not an orifice”, the examiner has changed the rejection slightly to better correspond to the claimed invention.  However, the examiner notes that an “orifice” is simply an opening.  In this case, the applicant has not restricted the scope of the orifice by any of function, dimension, or structure in either the claims or the specification.  As such the broadest reasonable interpretation of the term requires only the presence of an opening, such as those identified above.  
With respect to the volume of fluid that fits within the claimed orifices, as noted above, neither the function nor the dimensions of the aperture are claimed and the argument thus fails due to a lack of nexus with the claimed invention.
With respect to applicant’s argument that element 30 is not a valve, the examiner disagrees.  The element responds to fluid conditions pertaining in the system to open and close a passage and as such clearly constitutes a valve.  Furthermore, with respect to the fluid flows through the valve, the examiner contends that the claimed invention does not meaningfully exclude machines of the type disclosed by Thornelow.
With respect to applicant’s argument that a passage (presumably 46) of Thornelow extends from the main discharge to the inlet, the examiner notes that, at least in Fig. 1, this is a pilot passage which is sealed by the piston (43).  Thornelow does not disclose any flow of fluid from the outlet through passage 46.  Accordingly, the examiner is not persuaded that the fluid path asserted by applicant is actually present in the disclosure of Thornelow’s Fig. 1.
With respect to applicant’s argument that Thornelow shows multiple pathways between the pump outlet and inlet flow channel, the examiner disagrees.  Element 15 of Thornelow corresponds to the claimed pump outlet.  The fact that a separate outlet (14) and attendant passages of the pump are present is not material to the analysis, as such is not disclaimed by any claim but claim 24.
With respect to claim 7, the applicant argues that because the channel 32 receives fluid from multiple sources it therefore has multiple inlets.  This is not persuasive, as all fluid entering the channel 32 flows through the aperture linking it to annulus 31, which is where the fluids join.  Since this joining chamber is only contiguous with and not part of the channel, it is not persuasive to argue that the channel has multiple inlets.
Regarding claim 13, the examiner has noted above, that due to the recycling function of the bypass in Thornelow, the claimed fluid flows are met.  Specifically, since the element at issue is a functional limitation, the fact that the apparatus of Thornelow is capable of performing the claimed function is sufficient to demonstrate anticipation in the absence of structural distinctions required by the function.  Here, though there are multiple valve states of the bypass valve (29, 30), it is sufficient that the valve may take the position of Fig. 1 in which all fluid flowing through the return channel first passes through the bypass loop orifice into annulus 34.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 May 2022